Exhibit 99.1SOLUTIA LOGO Solutia Inc. 575 Maryville Centre Drive St. Louis, Missouri 63141 P.O. Box 66760 St. Louis, Missouri 63166-6760 FOR IMMEDIATE RELEASE Media: Dan Jenkins (314) 674-8552 Investors: Susannah Livingston (314) 674-8914 Solutia Mails Ballots and Solicitation Materials to Creditors Voting on Plan of Reorganization to Continue Through November 26 ST. LOUIS – October 29, 2007 Solutia Inc. (OTCBB: SOLUQ), a leading manufacturer and provider of high-performance specialty materials and chemicals, today announced that it has mailed the ballots and solicitation materials to the creditors and equity security holders entitled to vote on its plan of reorganization.The voting deadline is Nov. 26, 2007, at 5 p.m. Eastern Time.The court has scheduled the confirmation hearing for Nov. 29, 2007. The solicitation materials contain detailed instructions on the voting process.However, questions may be directed to Financial Balloting Group LLC at 800-809-3247. # # # Forward Looking Statements This press release may contain forward-looking statements, which can be identified by the use of words such as “believes,” “expects,” “may,” “will,” “intends,” “plans,” “estimates” or “anticipates,” or other comparable terminology, or by discussions of strategy, plans or intentions.These statements are based on management’s current expectations and assumptions about the industries in which Solutia operates.Forward-looking statements are not guarantees of future performance and are subject to significant risks and uncertainties that may cause actual results or achievements to be materially different from the future results or achievements expressed or implied by the forward-looking statements.These risks and uncertainties include, but are not limited to, those described in Solutia’s most recent Annual Report on Form 10-K, under “Cautionary Statement About Forward Looking Statements,”
